On Rehearing.
ANDERSON, J.
It is insisted by counsel, in brief upon rehearing, that inasmch as the law requires the clerk to attend court, and as the fee bill makes no provision for compensating him for so attending, he should be paid a per diem by way of ex officio service. We think the purpose of the law is to pay the clerk for every act he is required to perform, and, where he is required to do things not covered by the fee bill, that it would come in in the nature of a change for ex officio service. But to permit the clerk to charge for discharging a duty, whether under the fee bill or by way of an ex officio charge, and at the same time charge the county for the time consumed by him in the discharge of said act or acts, would, in effect, be allowing him double compensation. For instance: We find upon appellee’s account items charged and allowed which were for services that could have been rendered only in open court and while he was in attendance: “Swearing in four regular juries; swearing in foreman, grand jury, and bailiff.” While this service could only be performed by the clerk while attending court, and notwithstanding he gets compensation for the rendition of same, a per diem allowance would necessarily be allowing him pay for the time consumed by him in earning fees already allowed. There ■ are other items on appellee’s account which *562doubtless were or could well have been earned by him while attending court: “Issuing special venire, bailiff certificates, and witness certificates.”
It is also argued that the clerks are discriminated against because sheriffs and bailiffs get pay for attending court. This is an argument to be addressed to the Legislature, and not the courts. The statute expressly provides for sheriffs and bailiffs, and makes no such provision for clerks, and clerks were doubtless omitted for the very reason that the Legislature realized that they were or could be compensated for every act they did while attending court, either under the fee bill or the ex officio clause, and that to pay them a per diem for attending court would, in effect, be paying them twice for the same thing.